DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
It is noted that no IDS’ have been filed in the instant application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction the specification does not have proper antecedent basis for the limitation “a lancet stimulation component”.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“the stimulation generating unit” configured to “transmit at least one of electrical energy and vibration energy to the lancet stimulation component” as set forth in Claims 2, 11 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“the stimulation generating unit” configured to “transmit at least one of electrical energy and vibration energy to the lancet stimulation component” as set forth in Claims 2, 11 and 19 is being interpreted as an electrode as set forth in paragraph 17, the electrode being capable of delivering at least one of electrical stimulation and vibrational stimulation, a TENS device as set forth at paragraph 55, offset weight electrical vibration motor found in cell phones or pages as set forth at paragraph 56
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 6, the limitation “a lancet stimulation component” renders the claim indefinite. The limitation “a lancet stimulation component” appears to claim a component that stimulates the lancet, however, the examiner has reviewed the specification and it appears that such limitation is intending to claim a stimulation component that stimulates the skin of a user during lancing, meaning it a separate component that imparts the stimulation. The phrasing of the claim should be changed so that it is not unclear what is and what isn’t being stimulated during the lancing process. For purposes of examination the indefinite limitation has been deemed to claim that the lancet stimulation component is a component other than the lancet that does the stimulating. 
Regarding claim 7, the limitation “where the lancet comprises a retracted position disposed within the lancet housing”. What is disposed in the housing? It appears that the applicant is intending to claim that the lancet is disposed within the lancet housing during a retracted position, however, as currently claimed it appears that the position 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11, 12, 14, 16 and 17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 3620209 A to Kravitz.
Regarding claim 11, Kravitz discloses a combination blood testing and pain reduction device, the device comprising inter alia: 
(a) an elongate body (casing 10, straps 18 and 20); 
(b) a testing strip opening defined in the body, the testing strip opening configured to receive a testing strip (space within casing 10, straps 18 and 20, which is capable of receiving a testing strip); 
(c) a concave-shaped proximal end of the body (circular opening 14), the concave-shaped proximal end defining a testing site on a patient's skin adjacent to the proximal end; 
(d) an injection site stimulation component (suitable studs or projections 32) disposed on an outer surface along a length of the elongate body (suitable studs or 
(e) a stimulation generating unit disposed within the body (vibrator with power source 24, coil 26 and armature 30, Fig. 3 which is provided within the casing, claim 1), the stimulation generating unit configured to transmit at least one of electrical energy and vibration energy to the injection site stimulation component (col. 2, ll. 20-32); and 
(f) a controller operably coupled to the stimulation generating unit (power source 24).  
Regarding claim 12, Kravitz discloses a testing component (Velcro fastener 22) operably coupled to the testing strip opening.  
Regarding claim 14, Kravitz discloses wherein the testing strip opening is defined within the concave-shaped proximal end (the space within casing 10, straps 18 and 20, which is capable of receiving a testing strip, defines the testing strip opening). 
Regarding claim 16, Kravitz discloses at least one actuation button disposed on the body (switch 28), wherein the at least one actuation button is operably coupled to the controller (col. 2, ll. 20-32, Fig. 3).  
Regarding claim 17, Kravitz discloses wherein the stimulation generating unit comprises a rotational or oscillating vibration mechanism (col. 2, ll. 20-32).  



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


s 13 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kravitz in view of US 20080188779 A1 to Vallero.
Kravitz discloses the claimed invention as set forth and cited above except for expressly disclosing a display operably coupled to the controller and wherein the injection site stimulation component comprises an injection site electrode configured to be capable of delivering at least one of electrical stimulation and vibration stimulation. However, Vallero teaches at paragraph 0002 a device for reducing or eliminating pain during injections. Vallero teaches at pargraph 0067 that the display may be used to indicate that the unit is operating, batteries are chargef. and the amount of stimuli. Vallero further teaches at paragraph 0009 that an electrode may be used in conjuction with vibrational stimulation to act as an additional stimuli for attenuation of pain. One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the controller and injection site stimulation component of Kravitz with the display and electrode of Vallero as Vallero teaches at paragraph 0067 that the display would have allowed an operator to know if the display is on and properly working, which would have increased patient comfort and safety, and further teaches at paragraph 0009 that use of the electrode would have been highly advantegoues in the attenuation of pain at an injection site. 

Claims 2-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20060217636 A1 to Braig et al. (hereinafter, Braig) in view of US 20050096565 A1 in view of Chang.
inter alia:
(a) a body (outer housing 702); 
(b) a lancet housing (chamber 709) disposed at a distal end of the body (chamber 709 can be seen at the distal end of outer housing 702, as seen in Figs. 23-24; the examiner is interpreting the body as 702 in its entirety and the lancet housing as chamber 709, which is a specific distal region of the body), the lancet housing comprising: 
(i) an opening (opening 726) defined in the lancet housing; 
(ii) a lancet stimulation component (moveable portions 752a, 752b) disposed on a distal end of the lancet housing; and 
(iii) a lancet (distal lancing member 720) disposed at least partially within the lancet housing; 
 (d) a stimulation generating (vibrators or transducers, e.g., piezoelectric transducers 754) unit disposed within the body, the stimulation generating unit configured to transmit at least one of electrical energy and vibration energy to the lancet stimulation component (“vibrators 754 are operable to vibrate the respective portions 752a, 752b, which in turn transmit the resulting vibration to the skin 701/lance site LS, thereby stimulating the lance site LS” Paragraph 0314; also see paragraphs 0321-0322);

Braig discloses the claimed invention as set forth and cited above except for expressly disclosing (c) a testing strip opening defined in the body, the testing strip opening configured to receive a testing strip, a testing component operably coupled to the testing strip opening, wherein the testing strip opening is defined within a proximal portion of the body, and a display operably coupled to the controller.
However, Chang teaches a two-in-one design of a biosensor monitor for simultaneous measurement of blood glucose as well as a blood collection device with a needle (paragraph 0002). Chang teaches that a body 11 that comprises a testing strip opening defined therein (Fig. 1), where the a testing component (printer circuit board 14, paragraph 0019) is operably coupled to the testing strip opening, where the testing component is coupled to a controller for displaying via a display 15 blood glucose measurements (paragraph 0019). One having an ordinary skill in the art at the time the invention was made would have found it obvious to modify the body of Braig to contain the proximally located testing strip opening with testing component coupled to the testing strip opening and display of Chang as Braig teaches at paragraph 0326 that the device may be used on bodily sites to provide bodily fluid to a sampling element and Chang teaches at paragraph 0004 that such design of the incorporated testing strip opening, testing strip and display would have reduced costs and would have enhanced portability. 

Regarding claim 7, Braig as modified by Chang discloses wherein the lancet comprises a retracted position disposed within the lancet housing (Braig: Fig. 23) and a deployed position wherein at least a distal portion of the lancet extends out of the lancet housing through the opening (Braig: Fig. 24; paragraph 0331-0332). 
Regarding claim 8, Braig as modified by Chang discloses that the lancet can be drive by an actuating mechanism (Braig: paragraph 0327), and that any suitable know or hereafter developed mechanism may be employed to actuate the lance. While Braig doesn’t expressly disclose that the actuation of the lance is begun by a button located on the housing, it is noted that buttons for actuating a movement of a lancet are notoriously well-know in the art, and Office Notice is taken.
Regarding claim 9, Braig as modified by Chang discloses wherein the stimulation generating unit comprises a rotational or oscillating vibration mechanism (Braig: “vibrators 754 are operable to vibrate the respective portions 752a, 752b, which in turn transmit the resulting vibration to the skin 701/lance site LS, thereby stimulating the lance site LS” Paragraph 0314; also see paragraphs 0321-0322).  
Allowable Subject Matter
Claims 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791